         Case 1:18-cv-06681-NRB Document 33 Filed 08/02/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________

DAVID CHASMAN and HAIM SETH
CHASMAN,
                                                            No. 18-cv-6681 (NRB)
                      Plaintiffs,

       -against-                                            NOTICE OF MOTION

JPMORGAN CHASE BANK, N.A.
CHASE BANK, AND RELATED
SUBSIDIARIES, successor by merger of
FIRST NATIONAL BANK OF CHICAGO,

                  Defendants.
_______________________________________


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law; the

accompanying Declaration of Laura L. Deck dated August 2, 2019, and the exhibits annexed

thereto; the accompanying Declaration of Richard Farmer dated August 2, 2019, and the exhibits

annexed thereto; the accompanying Declaration of Andrea Likwornik Weiss dated August 2,

2019, and the exhibits annexed thereto; and all prior pleadings and proceedings had herein,

defendant JPMorgan Chase Bank, N.A. (“Chase”) will move this Court, as soon as counsel may

be heard, for an order for judgment on the pleadings in this action (the “Motion”), pursuant to

Federal Rule of Civil Procedure 12(c), and for such other and further relief as the Court deems

just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the briefing schedule agreed upon

by the parties and established by the Court’s Order dated June 3, 2019 (ECF No. 30), plaintiffs’

papers in opposition to the Motion are to be filed on or before August 28, 2019, and Chase’s

reply papers in further support of the Motion are to be filed on or before September 13, 2019.
        Case 1:18-cv-06681-NRB Document 33 Filed 08/02/19 Page 2 of 2



Dated: August 2, 2019
       New York, New York

                                      BECKER, GLYNN, MUFFLY, CHASSIN &
                                      HOSINSKI LLP

                                             /s/ Andrea Likwornik Weiss
                                      By: ___________________________
                                              Andrea Likwornik Weiss
                                              Gregory P. Feit
                                      299 Park Avenue
                                      New York, New York 10171
                                      Tel: (212) 888-3033
                                      aweiss@beckerglynn.com
                                      gfeit@beckerglynn.com

                                      Attorneys for Defendant
                                      JPMorgan Chase Bank, N.A.




TO:   STROPHEUS LLC
      Stuart Weichsel, Esq.
      830 Third Avenue, 28th Fl.
      New York, New York 10022
      Tel: (917) 562-4697
      Stuart.Weichsel@Stropheus.com

      Attorneys for Plaintiffs




                                        2
